Ex. T3B.15 BY-LAWS OF PIZZERIA UNO OF BAYSIDE, INC. a New York Corporation TABLE OF CONTENTS ARTICLE I – OFFICES 1 ARTICLE II – SHAREHOLDERS 1 Section 2.1. PLACE OF MEETINGS 1 Section 2.2. ANNUAL MEETING 1 Section 2.3. SPECIAL MEETINGS 1 Section 2.4. FIXING RECORD 1 Section 2.5. NOTICE OF MEETINGS OF SHAREHOLDERS 2 Section 2.6. WAIVERS 2 Section 2.7. QUORUM OF SHAREHOLDERS 2 Section 2.8. PROXIES 2 Section 2.9. QUALIFICATION OF VOTERS 3 Section 2.10. VOTE OF SHAREHOLDERS 3 Section 2.11. WRITTEN CONSENT OF SHAREHOLDERS 3 ARTICLE III – DIRECTORS 3 Section 3.1. BOARD OF DIRECTORS 3 Section 3.2. NUMBER OF DIRECTORS 3 Section 3.3. ELECTION AND TERM OF DIRECTORS 3 Section 3.4. NEWLY CREATED DIRECTORSHIPS AND VACANCIES 3 Section 3.5. REMOVAL OF DIRECTORS 4 Section 3.6. RESIGNATION 4 Section 3.7. QUORUM OF DIRECTORS 4 Section 3.8. ACTION OF THE BOARD OF DIRECTORS 4 Section 3.9. PLACE AND TIME OF BOARD OF DIRECTORS MEETINGS 4 Section 3.10. REGULAR ANNUAL MEETING 4 Section 3.11. NOTICE OF MEETINGS OF THE BOARD OF DIRECTORS; ADJOURNMENT 4 Section 3.12. TELEPHONE MEETINGS 5 Section 3.13. CHAIRMAN 5 Section 3.14. COMMITTEES OF DIRECTORS 5 Section 3.15. COMPENSATION 5 (i) ARTICLE IV – OFFICERS 5 Section 4.1. OFFICERS, ELECTION, TERM 5 Section 4.2 REMOVAL, RESIGNATION, SALARY, ETC 6 Section 4.3. CHAIRMAN 6 Section 4.4. PRESIDENT 6 Section 4.5. VICE PRESIDENTS 6 Section 4.6. SECRETARY 6 Section 4.7. TREASURER 7 Section 4.8. ASSISTANT TREASURERS AND ASSISTANT SECRETARIES 7 Section 4.9. SURETIES AND BONDS 7 ARTICLE V – CERTIFICATES FOR SHARES 7 Section 5.1. CERTIFICATES 7 Section 5.2. LOST OR DESTROYED CERTIFICATES 8 Section 5.3. TRANSFERS OF SHARES 8 Section 5.4. CLOSING TRANSFER BOOKS 8 ARTICLE VI – DIVIDENDS 9 ARTICLE VII – INDEMNIFICATION 9 ARTICLE VIII – CORPORATE SEAL; EXECUTION OF INSTRUMENTS 10 ARTICLE IX – FISCAL YEAR 11 ARTICLE X – AMENDMENTS 11 (ii) BY-LAWS OF PIZZERIA UNO OF BAYSIDE, INC. ARTICLE I - OFFICES The initial office of the Corporation shall be located in the State of New York, County of Kings.The Corporation may also have offices at such other places within or without the State of New York as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II - SHAREHOLDERS Section
